Citation Nr: 1644400	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  08-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was most recently before the Board in November 2014.  At that time, the Board explained the procedural history of the case.  The Board remanded the hearing loss and tinnitus claims for compliance with a July 2014 Joint Motion for Partial Remand (JMPR) that was granted by the United States Court of Appeals for Veterans Claims that same month.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in April 2016.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not etiologically related to his service.

2.  The Veteran's tinnitus is not etiologically related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran contends that the hearing loss and tinnitus he presently experiences is the result of noise exposure, including gunfire and explosions, during his period of service.  The Veteran received his first VA audiologic examination in connection with the claims in February 2011.  At this examination, he was diagnosed as having both hearing loss and tinnitus, including hearing impairment for VA purposes under 38 C.F.R. § 3.385, and as such he has present disabilities.  Likewise, the Board finds that the Veteran was exposed to loud noises in the form of gun shots and artillery fire while in service, satisfying the in-service injury or event element.  Thus, the sole issue is whether the Veteran's hearing loss and tinnitus are attributable to his in-service noise exposure.

The Veteran has submitted several statements attesting to in-service noise exposure.  In his June 2010 statement regarding these issues, the Veteran reported that while in service he was exposed to bombings and heavy artillery noise.  Similarly, he related an account of crawling too close to a land mine and it exploding.  He stated that the ringing in his ears began at that time.  In a May 2011 statement, the Veteran recounted that he worked in various positions during service where he had to be around the loud noise of weapons and artillery fire, as well as machinery.  In his January 2013 VA Form 9, the Veteran elaborated on two incidents.  First, he recounted that a tire blew out on a forklift knocking him out, and that he woke up in a hospital when dirt and wax were found in his ears.  The second incident occurred not long after the first.  The Veteran reported that a forklift driver pushed one of the forklift bars through a bomb, causing it to explode.  A February 2013 statement from a representative noted that the Veteran's symptoms of hearing loss and tinnitus have continued since service in varying levels and have increased in severity over the years.  An April 2013 statement from a representative highlighted that according to the National Institutes of Health, acoustic trauma is a common cause of sensory hearing loss, and may be caused by explosions near the ear or by gunshots.  

As noted above, the Veteran's first VA audiological examination was conducted in February 2011.  The examiner recounted the Veteran's medical history in relation to his hearing loss and tinnitus.  The examiner noted that the Veteran reported decreased hearing for a long time and that during service the Veteran was exposed to explosions, gunfire, and large trucks.  The examiner also noted occupational noise exposure after service in the form of driving an 18-wheeler for 15 years.  Recreational noise exposure in the form of hunting was also noted.  This examiner noted the Veteran's report that his tinnitus had been constant for the past two years, but that it was intermittent before and the Veteran was unable to be specific.  The examiner opined that the etiology of the Veteran's tinnitus could not be determined without resort to mere speculation.  On the matter of hearing loss, the examiner noted there was no audiological evaluation at the time of separation for the Veteran.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to or the result of noise exposure in the military.  The rationale was that the Veteran's present audiometric configuration was atypical for a noise-induced hearing loss.

The second VA audiologic examination was conducted in July 2013.  An in-person examination was conducted and the claims file was reviewed.  Here, the examiner could not provide and opinion with regard to the etiology of the Veteran's hearing loss without resorting to mere speculation.  The rationale for this response was that the Veteran had normal hearing at entrance into the military but that there was no audiologic examination found from separation.  The examiner then noted the Veteran had a history of occupational and recreational noise exposition after service.  The examiner concluded with "the audiogram is not particularly typical of a noise induce loss."  The examiner then opined that it was less like than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale was that the tinnitus was of fairly recent onset but that the Veteran left the military in 1971.

The next VA examination on these issues was conducted in February 2016.  An in-person examination was conducted and the claims file was reviewed.  The examiner opined that hearing loss was not as likely as not caused by or the result of service.  The rationale provided again noted that the no audiologic examination at separation was contained in the claims file.  However, this examiner noted that the Veteran indicated a negative response as to the question of hearing loss in his July 1971 report of medical history.  Yet again the history of occupational and recreational noise exposure was noted.  The examiner noted while there was no proof of hearing sensitivity at separation in 1971, the patient had denied hearing loss at that time.  The examiner further opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale provided was that there was no link in time to the military.

An addendum opinion on these issues was obtained in April 2016.  Here, the examiner noted the Veteran's service dates as from July 1968 to July 1971.  The examiner went on to note that audiologic evaluations from August 1983 and August 1987 from the Veteran's service in the reserves showed "excellent hearing in both ears for all frequencies."  The examiner used these facts to support the conclusion that the Veteran's active duty period from 1968 to 1971 caused no hearing loss.  The examiner then recounted the Veteran's statement about his tinnitus in his earlier VA examinations, noting that in February 2011 the Veteran noted that he had constant tinnitus for the past two years at that time, but that it was intermittent before that time.  The examiner then highlighted that in July 2014, the Veteran stated he had had constant bilateral tinnitus "for years now, I can't say how long."  The examiner opined that based on those statements, there was no nexus to any military time period nor any specific event which occurred in the military.  The examiner noted that the Veteran had a history of occupational noise exposure which "may well be the cause of his hearing loss and the accompanying tinnitus" but that there were times when the etiology could not be determined.  Concluding, the examiner noted that tinnitus was a very common complaint with "any number of causes" but, based on the Veteran's statements, there was no link to the military.

The Board finds that service connection for hearing loss is not warranted in this case.  The Board duly acknowledges the Veteran's reports of in-service noise exposure and the Veteran's representative's statement identifying a link between hearing loss and noise exposure such as explosions and gunfire.  However, that is not the crucial issue in this context.  The issue is whether the Veteran's hearing loss and tinnitus are attributable to such noise exposure.  The Board further acknowledges the Veteran's representative's statements about the Veteran's hearing loss symptomatology as having continued since service.  However, as highlighted in the February 2016 VA examination, the Veteran indicated no hearing loss in his July 1971 report of medical history, which makes it a recollection inconsistent with contemporaneous evidence.

The Board notes that the significance of the statement by the February 2011 VA examiner in stating that the Veteran's audiometric configuration was atypical for a noise-induced hearing loss it is unclear.  The July 2013 VA examiner could not provide an opinion as to the etiology of the Veteran's hearing loss without resort to speculation.  In any case, the Board will accord little to no evidentiary value to these opinions in light of the July 2014 JMPR that pointed to the Veteran's history of noise exposure as being due to specific in-service events but also due to his "general military service," which was the focus of the JMPR.

However, the Board does accord significant evidentiary value to the February 2016 VA examiner and the subsequent April 2016 addendum.  The February 2016 examiner opined hearing loss was less likely than not related to service citing the Veteran's report of medical history at separation.  Indeed, the April 2016 opinion buttressed this determination by highlighting audiologic examinations from the 1980s reflecting "excellent hearing."  The probative value of the Veteran's self-report of no hearing loss in July 1971 and his hearing evaluations in the 1980s outweigh his more recent report of experiencing hearing loss since service.  Thus, the Board finds that the evidence weighs against a finding of service connection for hearing loss even when considering the Veteran's "general military service."

The Board further finds that service connection for tinnitus is not warranted in this case.  The Board acknowledges the Veteran's statement of the land mine explosion and his report of this moment being the onset of his tinnitus.  Likewise, the Board acknowledges the statement that such tinnitus has continued to varying degrees since service.  In his February 2011 examination, the Veteran reported at least intermittent tinnitus of uncertain duration.  In the July 2013 VA examination, the tinnitus was described as being of recent onset.  Similarly, in the February 2016 VA examination the examiner noted there was no link in time between the Veteran's service and his tinnitus.  In the April 2016 opinion, the examiner reported the Veteran stated he had tinnitus for years, but could not say for how long.  The Board finds that the Veteran's statements have at best been equivocal as to the onset of his tinnitus, and speculation cannot serve as a basis for establishing service connection.

Two examinations relate that it is of recent onset.  One examination relates that the tinnitus was of was of uncertain duration and yet another examination details that the Veteran could not say for how long he had tinnitus.  The Board notes that the Veteran's statement pointing to a specific incident of a land mine exploding near him causing his tinnitus is outweighed by his several statements to VA examiners that could not place the onset of his tinnitus.  For these reasons, the Board finds that service connection for tinnitus is not warranted.  

In sum, the Board finds service connection for the Veteran's hearing loss and tinnitus is not warranted.  This is so because the preponderance of the evidence weighs against the disabilities having a causal connection to service, to include any continuity of symptomatology.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


